Citation Nr: 1648491	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  09-06 980A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 10, 2012, for the increase in the rating for service-connected right leg radiculopathy to 20 percent.

2.  Entitlement to an effective date earlier than January 10, 2012, for the increase in the rating for service-connected left leg radiculopathy to 20 percent.

3.  Entitlement to an increased rating for service-connected right leg radiculopathy, currently at 10 percent through January 9, 2012, and at 20 percent beginning January 10, 2012.

4.  Entitlement to an increased rating for service-connected left leg radiculopathy, currently at 10 percent through January 9, 2012, and at 20 percent beginning January 10, 2012.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) through April 30, 2012.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.  This matter comes before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Among other things, the previously established 40 percent rating for the Veteran's service-connected back disability was continued in a June 2008 rating decision.  He appealed this determination.  In December 2010, he testified before a Veterans Law Judge (VLJ) of the Board regarding an increased rating for his back disability at a hearing held at the Columbia RO. 

In February 2011, the Board remanded for additional development.  That a TDIU, if raised, must be considered part and parcel of an increased rating claim was acknowledged therein.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was determined that a TDIU had been raised but subsequently withdrawn.  In March 2012, the Board denied an increased rating for the Veteran's back disability.  It was determined that a TDIU had been raised anew, however.  Thus, the Board remanded for additional development in that regard.  In an April 2015 letter, the Veteran was informed that the VLJ from his hearing no longer worked at the Board.  He failed to respond when asked to indicate whether or not he desired another hearing before another VLJ.  Thus, it was presumed that he does not desire another hearing.  
A July 2013 rating decision of the Columbia RO increased the Veteran's ratings for his service-connected right leg radiculopathy and left leg radiculopathy from 10 percent to 20 percent effective January 10, 2012.  The Veteran appealed both determinations.  In July 2015, the Board merged these appellate issues with the TDIU issue remaining from his previous appeal.  All were remanded for additional development.  Jurisdiction then was transferred to the RO in St. Petersburg, Florida.  An August 2016 rating decision granted the Veteran a TDIU (and corresponding basic eligibility to Dependents' Educational Assistance) effective May 1, 2012.  Although the Veteran has initiated an appeal regarding the effective date of this determination, the period through April 30, 2012, is already on appeal.

As such, the TDIU issue comprising this matter has been recharacterized as set forth above.  The Board additionally now finds that the Veteran appealed both the effective date and the rating with respect to the aforementioned determination regarding his leg radiculopathies.  There accordingly are four radiculopathy issues comprising this matter, an effective date and an increased rating issue for each leg as set forth above.  Based on review of the claims file, Board adjudication of this matter can proceed at this time with the exception of the issue of a TDIU through April 30, 2012.  That issue is once again REMANDED for additional development.  It is to be completed in an expeditious manner, as this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

The Board noted in its July 2015 remand that, following the March 2012 decision, the Veteran re-raised the issue of entitlement to an increased rating for his service-connected back disability.  He indeed did so in November 2012 (see VA Forms 21-4138 and 9) as well as in a December 2014 (see letter attached to VA Form 9).  It further was noted by the Board that adjudication of this claim had not yet occurred.  As the Board only has jurisdiction over claims in appellate status, the RO was directed to undertake this adjudication.  It nevertheless still has not occurred yet.  This increased rating claim therefore is referred to the RO for adjudication anew.  38 C.F.R. § 19.9(b); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1.  The Veteran did not appeal the determinations made with respect to his 2005 claim and 2008 claims regarding the rating for his right leg radiculopathy, and nothing prior to January 10, 2012, constitutes an informal claim or shows a factually ascertainable increase in that regard.

2.  The Veteran did not appeal the determinations made with respect to his 2005 claim and 2008 claims regarding the rating for his left leg radiculopathy, and nothing prior to January 10, 2012, constitutes an informal claim or shows a factually ascertainable increase in that regard.

3.  The Veteran's right leg radiculopathy manifested symptoms no worse than mild incomplete paralysis through January 9, 2012, and no worse than moderate incomplete paralysis from January 10, 2012, to November 24, 2015.  Beginning November 25, 2015, it has manifested symptoms no worse than moderately severe incomplete paralysis.

4.  The Veteran's left leg radiculopathy manifested symptoms no worse than mild incomplete paralysis through January 9, 2012, and no worse than moderate incomplete paralysis from January 10, 2012, to November 24, 2015.  Beginning November 25, 2015, it has manifested symptoms no worse than moderately severe incomplete paralysis.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 10, 2012, for the increase in the rating for service-connected right leg radiculopathy to 20 percent are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 4.124a Diagnostic Code 8520, 19.29, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The criteria for an effective date earlier than January 10, 2012, for the increase in the rating for service-connected left leg radiculopathy to 20 percent are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 4.124a Diagnostic Code 8520, 19.29, 20.200, 20.202, 20.302, 20.1103 (2015).

3.  The criteria for an increased rating for service-connected right leg radiculopathy are not met through January 9, 2012, or from January 10, 2012, to November 24, 2015, but the criteria for a rating of 40 percent, and no higher, are met for the period beginning November 25, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8520 (2015).

4.  The criteria for an increased rating for service-connected left leg radiculopathy are not met through January 9, 2012, or from January 10, 2012, to November 24, 2015, but the criteria for a rating of 40 percent, and no higher, are met for the period beginning November 25, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Specifically, notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Given the unusual procedural history of this matter, discussed below, there was no notification prior to initial adjudication via the July 2013 rating decision.  Yet, a June 2014 letter set forth the criteria for establishing an increased rating, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how ratings and effective dates are assigned.  This letter encompasses this matter because it generically specified being related to his "claim."  Subsequent adjudication occurred via an October 2014 statement of the case (SOC) and an August 2016 supplemental statement of the case (SSOC).  

VA also has a duty to assist a claimant seeking VA benefits, including, as suggested from the notice provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity. 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination must be provided and/or a VA medical opinion procured when necessary to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Neither the Veteran nor his representative has identified relevant records that have not been procured.  Service treatment records and Social Security Administration (SSA) records are available but not pertinent.  VA and private treatment records also are available, whether via submission of them or VA's efforts to obtain them.  Some of these actions were pursuant to the Board's July 2015 remand.  The Veteran underwent pertinent VA medical examinations in March 2011 and May 2013.  Each included review of his claims file in addition to an interview and assessment of him.  This decision is fully informed as a result.  The VA medical examinations accordingly are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Along with them, the Veteran underwent pertinent private examinations in July 2014 and November 2015.  

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its July 2015 remand as it pertained to these duties concerning the Veteran's right and left leg radiculopathies, as required.  Dyment, 13 Vet. App. at 141, aff'd, Dyment, 287 F.3d at 1377; Stegall, 11 Vet. App. at 268.  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  With respect to the December 2010 hearing, however, it is reiterated that only an increased rating for the Veteran's back disability was discussed.  The hearing is irrelevant to this matter, in other words.  The July 2015 remand directed that the Veteran be scheduled per his request for a Decision Review Officer hearing concerning his right and left leg radiculopathies.  Yet no such hearing was held, as his request was withdrawn in December 2015.  This withdrawal further was reiterated in June 2016.  The hearing rules, in sum, do not apply here.

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Earlier Effective Dates

The effective date of an award of increased disability compensation benefits is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  However, the effective date is the earliest date it is factually ascertainable based on all evidence of record that there has been an increase in disability if the claim is received within one year of that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §3.400(o)(2).  A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits.  38 C.F.R. § 3.1(p).  A formal claim is a claim seeking specific benefits on the designated VA form for doing so.  38 C.F.R. § 3.151(a).  Through March 24, 2015, an informal claim was a communication or action conveying an intent to seek specific benefits.  38 C.F.R. § 3.155(a).

Upon receipt, a formal claim form was forwarded for completion.  Id.  Receipt of this form within one year from the date it was forwarded preserved the date of the informal claim as the date of receipt of the claim.  Id.  Sometimes "reports of examination or hospitalization" qualified as an informal claim.  38 C.F.R. § 3.157(a).  The date of such reports from VA or the date or receipt of such reports from another source was accepted as the date of receipt of an informal claim if they related to a previously service-connected disability.  38 C.F.R. § 3.157(b)(1, 2).  As such, they should indicate that the disability has worsened since it last was evaluated and describe the results of a new particular evaluation.  Massie v. Shinseki, 25 Vet. App. 123 (2011). 

If a notice of disagreement (NOD) is timely filed by the claimant within one year from the date of notice of a disallowance, a SOC is issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  A substantive appeal (VA Form 9) then must be filed by the claimant within 60 days from the date the SOC is mailed or the remainder of the one year period after notice of the disallowance, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).  A substantive appeal identifies the issue(s) being appealed, if the claim is comprised of more than one, and presents specific arguments relating to errors of law or fact believed to have been made.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  The disallowance becomes final if a timely substantive appeal is not filed.  38 C.F.R. § 20.1103.

The Veteran contends that the effective date for the increase in the ratings for his service-connected right and left leg radiculopathy to 20 percent should be earlier than January 10, 2012.  Specifically, he contends that the effective date should be the date of his 2005 increased rating claim.  He alternatively contends that the effective date should be the date of his 2008 increased rating claim, as this claim has been pending without resolution.  The Board first finds that neither of these suggested effective dates is warranted.  On November 30, 2005, VA received an informal claim which included consideration of the Veteran's legs from his representative at the time.  His informal claim for the same was received a few days later.  No formal claim ever was forwarded to him for completion.  

In any event, service connection was granted for the Veteran's right leg radiculopathy and for left leg radiculopathy, each as associated with his service-connected back disability, in a December 2006 rating decision.  A 10 percent initial rating was assigned for each disability effective November 30, 2005, the date of receipt of the first informal claim.  An appeal consists of a timely filed NOD and, after a SOC has been issued, a timely filed substantive appeal.  38 C.F.R. § 20.200.  The Veteran did not appeal the December 2006 rating decision.  It therefore became final.  VA next heard from him on March 25, 2008, when he called to inquire as to the status of his January 2008 claim.  That claim was not found, but he requested consideration of his back among other things.  The call was construed as an informal claim.  Once again, no formal claim ever was sent to him for completion.

A June 2008 rating decision continued the previously assigned 40 percent rating for the Veteran's service-connected back disability.  In the Veteran's September 2008 NOD, he referenced his back as well as his legs.  An October 2008 rating decision again continued the 40 percent rating for his service-connected back disability and the 10 percent ratings for his right and left leg radiculopathy disabilities.  The Veteran did not appeal it.  Instead, the appeal initiated concerning only his back proceeded with a January 2009 SOC, a March 2009 substantive appeal, the December 2010 hearing, the Board's February 2011 remand, and an October 2011 SSOC.  At no point during this process did the Veteran or his representative at the time object to the exclusion of his legs or even mention them.

With so many indications as to what was encompassed in his appeal, the only conclusion to be drawn is that the Veteran was or at least should have been aware that his appeal concerned only his back and not his legs.  The Board's March 2012 decision finally made that abundantly clear if it was not already.  A determination indeed was made only with respect to his back.  In doing so, it was noted that the Veteran's radiculopathy in each leg had a separate 10 percent rating which was not in appellate status.  He did not appeal the decision, notwithstanding this notation, so it became final.  Absent an appeal, there are few circumstances in which the Board can undo a previous final determination.  None have been raised by the Veteran or his representative, and none are otherwise evident here.

Next, the Board finds that no other effective date earlier than that assigned is warranted.  During the pendency of the aforementioned appeal, there is nothing from the Veteran or his representative at the time that can be construed as an informal claim regarding his legs.  There are no reports of hospitalization, and none of the reports of examination qualify as informal claims.  May and October 2008 VA medical examinations as well as the March 2011 VA medical examination describe the results of evaluations for the Veteran's radiculopathies, but none indicate that they have worsened.  Of import, the January 10, 2012, effective date assigned for the increase to 20 percent in the Veteran's right and left leg radiculopathy ratings stems from a Brief submitted by his representative concerning the aforementioned appeal for his back.  The Brief specifically raised a claim for TDIU, and did not raise claims for the Veteran's legs or even mention them.  

Yet the July 2013 rating decision granting the increased ratings as well as an October 2014 SOC confirm that the date of the TDIU claim was taken as the date of a claim for his legs.  They also confirm that the basis for the increased ratings was the May 2013 VA medical examination.  Using the date of his TDIU claim over the date of this examination as the effective date was favorable to the Veteran, as his increased ratings were in place for over an additional two years.  Whether or not doing so was proper, which would not be the case if the date entitlement arose is the date of the examination, is not before the Board.  What matters is only whether an effective date earlier than January 10, 2012, is warranted.  For this, it must be factually ascertainable that there has been an increase within the prior year.

As set forth below, the difference between the Veteran's 10 percent and 20 percent right and left leg radiculopathy ratings is mild versus moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  There are no pertinent private treatment records during the aforementioned timeframe.  A March 2011 VA treatment record reflects that he had normal strength in his legs coupled with decreased sensation in the left great toe and absent patellar reflexes in both knees.  The March 2011 VA medical examination documents the Veteran's report of back pain radiating down both his legs.  Strength and reflexes in both were normal, but there was decreased sensation to the lateral distal portion of both.  An October 2010 magnetic resonance imaging (MRI) scan was reviewed which showed severe bilateral foraminal stenosis with contact of the exiting nerve root on the left.  

The Veteran accordingly experienced only decreased sensation and reflexes notwithstanding the MRI findings in the year prior to January 10, 2012.  No classification of these symptoms was made, whether individually or collectively (in contrast to later periods, as discussed below).  The rating for wholly sensory involvement is limited to the mild or at most the moderate degree.  38 C.F.R. § 4.124a, opening paragraph.  The Veteran's symptoms were largely albeit not entirely sensory.  His decreased sensation was consistently found on the left but only intermittently on the right.  Further, it was found only in a toe of the left foot on one occasion and in certain portions of both legs on another occasion.  It never was found throughout either leg, in other words.  This corresponds with the assignment of a rating for mild as opposed to moderate radiculopathy.  

With respect to the Veteran's other symptom, his decreased reflexes, nothing corresponds with the assignment of a rating for moderate radiculopathy.  The assignment of a rating for mild radiculopathy indeed is called for given that this symptom was only found intermittently.  There finally is no suggestion that the Veteran's symptoms, though each individually of mild degree, collectively arose to the moderate degree.  Continuance of 10 percent ratings during the year prior to January 10, 2012, therefore is proper.  As such, increases to 20 percent were not factually ascertainable during that period.  An effective date earlier than January 10, 2012, for the increase in the rating for the Veteran's service-connected right and left leg radiculopathies to 20 percent, in sum, is denied.  This determination is based on the preponderance of the evidence, so there is no benefit of the doubt to afford him.

B.  Increased Ratings

1  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.

38 C.F.R. § 4.124a addresses neurological disabilities.  The Veteran's service-connected right leg radiculopathy and left leg radiculopathy are rated pursuant to Diagnostic Code 8520 thereunder.  It concerns paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis, while 20 and 40 percent ratings are assigned respectively for moderate incomplete paralysis and moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscular atrophy merits a 60 percent rating.  The maximum rating of 80 percent is reserved for complete paralysis where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

Mild, moderate, moderately severe, and severe are not defined in 38 C.F.R. § 4.124a or elsewhere that has any applicability.  However, mild is generally defined as "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.  When involvement with respect to any nerve is wholly sensory, the rating is limited to the mild or at most the moderate degree.  38 C.F.R. § 4.124a, opening paragraph.  

A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Radiculopathy does not have its own Diagnostic Code, however.  All potentially applicable Diagnostic Codes thus must be considered.  The Diagnostic Code used indeed is fact dependent, and an explained change generally is permissible.  Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Diagnostic Codes 8620 and 8720 are for neuritis and neuralgia of the sciatic nerve respectively.  The same basic rating scheme for paralysis thereof applies to these disabilities.

Nevertheless, there are a few special rules as well.  The maximum rating for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis when the involved nerve is the sciatic nerve.  Id.  Neuralgia, characterized by dull and intermittent pain, is rated as injury of the involved nerve just like neuritis.  38 C.F.R. § 4.124.  The maximum rating is equal to that for moderate incomplete paralysis.  Id.  

Other nerves of the lower extremities include the external popliteal (common peroneal), musculocutaneous (superficial peronal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves.  Paralysis, neuritis, and neuralgia thereof is addressed by Diagnostic Codes 8521 through 8530, 8621 through 8630, and 8721 through 8730.  As set forth below, the evidence shows that the Veteran's right and left sciatic nerves are affected.  It also shows that his femoral nerves are affected, but there is some conflict in this regard.  A separate rating for each nerve is prohibited.  38 C.F.R. § 4.14 (avoidance of pyramiding).  Use of Diagnostic Code 8520 for the sciatic nerve, in sum, is most appropriate.  Its use also is favorable to the Veteran.  The maximum rating he can receive is 80 percent.  The maximum rating for the femoral nerve, per Diagnostic Code 8526, is only 40 percent.  

In light of the aforementioned discussion concerning earlier effective dates, the Board finds that an increased rating for the Veteran's service-connected right and left leg radiculopathies is not warranted for the period through January 9, 2012.  That the criteria for even the next highest ratings of 20 percent during this period indeed are not more nearly approximated indeed is reiterated.  As such, the 10 percent ratings are continued.  For the period beginning January 10, 2012, the Board finds that an increased rating for the Veteran's service-connected right and left leg radiculopathies is warranted but only effective November 25, 2015.  A staged rating is warranted, in other words, with no increase for the period from January 10, 2012, to November 24, 2015, but an increase for the period beginning November 25, 2015.  The criteria for even the next highest ratings of 40 percent indeed are not more nearly approximated until this date.

An October 2012 VA medical examination for an unrelated issue (housebound plus aid and attendance) indicated that the Veteran was deconditioned.  An absent ankle reflex on the left was detected in an October 2012 VA treatment record.  MRI results per a November 2012 VA treatment record showed foraminal narrowing that was severe on the right and moderate as well as moderate to severe in different places on the left.  Contemporaneous private treatment records document that the Veteran had lots of leg pain but normal reflexes.  December 2012 VA and private treatment records reflect his complaint of bilateral leg pain which sometimes was severe, tingling, and numbness following back surgery in late November.  Such records dated in early 2013 include findings of continued bilateral leg pain, decreased strength, weak patellar reflexes and absent Achilles reflexes, and decreased sensation to the feet.  

At the May 2013 VA medical examination, the Veteran's leg had normal strength with no muscle atrophy, normal reflexes except for a decrease at the right patella, and decreased sensation throughout.  His constant pain was characterized as moderate, as were his paresthesias or dysesthesias.  His intermittent pain (usually dull) was characterized as severe.  Finally, his numbness on the right was characterized as moderate.  There was none on the left.  Overall, his radiculopathy was deemed moderate affecting the sciatic nerve in both legs and the femoral nerve in the left leg.  An August 2013 private treatment record mentions dysesthesias, decreased sensation in the Veteran's left leg, and bilateral decreased patellar and Achilles reflexes.  VA treatment records dated in early to mid 2014 document normal strength though he was still deconditioned, normal reflexes, and decreased sensation throughout his legs.  

The Veteran was found to have bilateral leg weakness and dysesthesias, decreased strength greater on the left than the right, and muscle atrophy on the right with his hamstring being three centimeters smaller than the left at a July 2014 private examination (utilizing a VA Disability Benefits Questionnaire).  His reflexes were normal except for an absence at the left ankle, and his sensation was normal except for a decrease on the right at all locations other than the upper thigh.  The Veteran's constant pain and dull pain were characterized as mild to moderate in the right leg with none in the left leg.  His paresthesias and numbness were characterized as mild in the right leg with none in the left leg.  Overall, his radiculopathy was deemed mild in the right leg affecting the femoral and sciatic nerves.  There was none in the left leg.  The Board notes that these classifications for the left leg are somewhat questionable given the findings made.

Per a November 2014 VA treatment record, MRI results showed mild progression in comparison to previous MRI scans.  VA treatment records during the latter part of 2014 and throughout 2015 reveal normal leg strength but deconditioning, decreased sensation throughout, and normal to decreased reflexes bilaterally.  Reference was made to numbness and tingling in the left leg.  At the November 2015 private examination, which more specifically occurred on November 25, 2015, the Veteran reported severe constant bilateral leg pain worse on the left than `the right that interferes with his sleep.  He also reported numbness and tingling in both legs.  His muscle bulk and tone were normal, but his strength was decreased in each leg.  His reflexes were normal except for a decrease in one unspecified ankle.  Sensation was decreased throughout the left leg and at S1 on the right.  Overall, the Veteran was deemed to have moderately severe neuritis affecting his sciatic nerves.

A January 2016 VA treatment record for emergency care includes the Veteran's account that his bilateral leg pain was so bad he fell the previous night.  His strength and sensation were intact, but further assessment was not conducted.  In a July 2016 private treatment record, that the Veteran had surgery on his back a second time was discussed.  Finally, all sources of evidence from January 10, 2012, to November 24, 2015, and beginning November 25, 2015, relate that the Veteran had both negative as well as positive straight leg raise test results.  They all further relate that he has used a back brace and ambulatory aids such as a cane throughout both periods.  He, in sum, experienced bilateral leg pain, tingling, and numbness during these periods.  He also experienced decreased strength, reflexes, and sensation in both legs during these periods.

Based on these symptoms, the Veteran's disabilities always have been more akin to neuritis characterized by organic changes rather than neuritis characterized otherwise or neuralgia.  Neuritis indeed has been diagnosed whereas neuralgia has not.  The maximum rating allowable for neuritis like the Veteran's is that for severe incomplete paralysis.  Consideration of complete paralysis is not warranted, in other words.  There indeed is no indication that the Veteran ever has manifested either of his feet dangling and dropping, no active movement possible in the muscles below either of his knees, of flexion of either of his knees weakened or lost.  There also is no indication of marked muscular atrophy in either of his legs.  That found in the right hamstring in July 2014 was limited to only three centimeters.  None anywhere was found on any other occasion to include thereafter.  

Any muscular atrophy in the Veteran's right leg therefore is to a degree significantly less than marked.  A 60 percent rating for severe incomplete paralysis therefore is not appropriate.  That leaves for consideration whether a 40 percent rating for moderately severe incomplete paralysis is appropriate.  From January 10, 2012, to November 24, 2015, most of the Veteran's aforementioned symptoms were somewhat intermittent.  His strength notwithstanding deconditioning and reflexes particularly sometimes were normal and sometimes were not, for example.  Beginning November 25, 2015, the Veteran's aforementioned symptoms were constant and so bad that they resulted in a fall.  This period is shorter than the previous period, but all indications are that he has had continuous treatment for his legs during both periods.  That it has not revealed any fluctuation in his symptoms suggests that no such fluctuation has existed.  

Thus, a significant change occurred when comparing the period from January 10, 2012, to November 24, 2015, with the period beginning November 25, 2015.  This significant change is coupled with another.  During the period from January 10, 2012, to November 24, 2015, the Veteran's symptoms were classified individually as ranging from nonexistent in the left leg and mild in the right leg to severe in each.  These symptoms collectively were classified as nonexistent to moderate in the left leg and mild to moderate in the right leg.  It is reiterated, however, that the nonexistent classifications concerning the left leg from July 2014 (which is all but one) are not persuasive.  A greater degree of severity, at worst moderate, therefore is found in the left leg as well as the right leg.  Beginning November 25, 2015, the Veteran's aforementioned symptoms collectively were classified as moderately severe.  

These classifications other than the aforementioned notable exceptions from July 2014 were made by medical professionals, both VA and private.  This along with their being made after full assessment of the Veteran and review of the claims file makes them especially persuasive.  40 percent ratings for moderately severe incomplete paralysis thus are assigned for the Veteran's service-connected right and left leg radiculopathies as of November 25, 2015.  From January 10, 2012, to November 24, 2015, his 20 percent ratings are continued.  Consideration has been given to the benefit of the doubt and reasonable doubt in making these determinations.  They are based on the preponderance of the evidence, however, so there is no such doubt to afford the Veteran or to resolve in his favor.  Finally, no other stage in his ratings other than the aforementioned is warranted.  The findings made indeed apply respectively to the entire period from January 10, 2012, to November 24, 2015, and beginning November 25, 2015, for each leg.  
2.  Extraschedular

In the alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Referral finally must be made for extraschedular rating consideration.  Id.

The Board finds that neither the Veteran's service-connected right leg radiculopathy nor his service-connected left leg radiculopathy is unusual or exceptional.  Differentiating symptoms attributed to a nonservice-connected disability and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  None exists here.  All of the Veteran's potentially pertinent leg symptoms therefore have been considered, notwithstanding that he may have other diagnoses in addition to radiculopathy.  These symptoms are reasonably contemplated by the schedular rating criteria set forth above.  The ratings assigned are based on their severity, whether or not specifically mentioned in these criteria.  That some symptoms may not be mentioned thus does not render the criteria inadequate.  

While the above concerns only the symptoms of the Veteran's service-connected right and left leg radiculopathies, symptoms resulting from the combined effects of one or both of these and one or more other service-connected disabilities must be considered if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  His only other service-connected disability is his back.  No symptoms resulting from the combined effects of the aforementioned have been identified by the Veteran or his representative.  None have been shown by the evidence.  While there are several symptoms of his back disability, these shall be addressed when his entitlement to an increased rating therefor is adjudicated.  The schedular rating criteria, in sum, are adequate on both an individual and a combined service-connected disability basis.  Referral for consideration of assigning an extraschedular rating, in sum, is not warranted.  


ORDER

An effective date earlier than January 10, 2012, for the increase in the rating for service-connected right leg radiculopathy to 20 percent is denied.

An effective date earlier than January 10, 2012, for the increase in the rating for service-connected left leg radiculopathy to 20 percent is denied.

An increased rating for service-connected right leg radiculopathy through January 9, 2012, and from January 10, 2012, to November 24, 2015 is denied, but an increased rating to 40 percent is granted for the period beginning November 25, 2015, subject to the law governing the payment of monetary benefits.

An increased rating for service-connected left leg radiculopathy through January 9, 2012, and from January 10, 2012, to November 24, 2015 is denied, but an increased rating to 40 percent is granted for the period beginning November 25, 2015, subject to the law governing the payment of monetary benefits.


REMAND

Issues are inextricably intertwined when a determination on one could impact the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the impacted issue must be deferred until the other has been adjudicated.  Id.  It is reiterated, as discussed above, that an increased rating for the Veteran's service-connected back disability has not been adjudicated yet despite being re-raised as of November 2012.  The earliest effective date possible of any increase is November 2011.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §3.400(o)(2).  Adjudication respect to a TDIU through April 30, 2012, is inextricably intertwined therewith.  Indeed, both issues cover the period from November 2011 to April 30, 2012.  Whether a TDIU is considered on a schedular or an extraschedular basis further depends on the ratings assigned for the Veteran's service-connected disabilities.  38 C.F.R. § 4.16(a).  The aforementioned increased rating issue thus must be resolved prior to the TDIU issue.  

Accordingly, a REMAND is directed for the following (expedited handling is required because this matter has been advanced on the Board's docket):

After adjudicating the Veteran's claim for an increased rating for his service-connected low back disability (see referral made herein), readjudicate his claim for a TDIU prior to April 30, 2012.  Issue a rating decision if the determination made is wholly or partially favorable to him.  If it is wholly or partially unfavorable to him, issue a SSOC.  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them the requisite time period to respond to any SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are required to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.  Further, it is reiterated that expeditious handling is required because this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


